       Case 1:20-cv-04672-JPC-GWG Document 34 Filed 10/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                  10/06/2020
RHAWN JOSEPH,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-4672 (JPC)
                  -v-                                                  :
                                                                       :     NOTICE OF
SPRINGER NATURE, et al.,                                               :   REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. Any currently scheduled conference or oral argument before this Court is adjourned

pending further order of this Court, but any conference or oral argument before the Magistrate Judge

will proceed as ordered. All parties must familiarize themselves with the Court’s Individual

Rules, including the Court’s Individual Rules and Practices for Pro Se Litigants, which are

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        In accordance with the Court’s Individual Rules and Practices, requests for extensions or

adjournment must be made in writing and must be received at least 48 hours before the deadline

or scheduled appearance, absent compelling circumstances. The written submission must state (1)

the original date(s) set for the appearance or deadline(s) and the new date(s) requested; (2) the

reason(s) for the request; (3) the number of previous requests for adjournment or extension; (4)

whether these previous requests were granted or denied; and (5) whether the opposing party

consents, and, if not, the reasons given by the opposing party for refusing to consent.

        SO ORDERED.
     Case 1:20-cv-04672-JPC-GWG Document 34 Filed 10/06/20 Page 2 of 2


Dated: October 6, 2020                   __________________________________
       New York, New York                        JOHN P. CRONAN
                                                 United States District Judge




                                     2
